LAGARDE, Justice,
concurring.
I concur in the result reached by the majority. I write separately because I am unwilling to “assume, without deciding,” that the State is required to prove the requisite mental state as to the effective consent of the owner in light of authority which has already decided the issue.
In Musgrave v. State, 608 S.W.2d 184, 191 (Tex.Crim.App.1980) (op. on reh’g), the court expressly rejected the argument that the State had the burden of proving, as an additional element of the offense, that the appellant was aware that he did not have the owner’s consent to operate the vehicle. More recently, the Court of Criminal Appeals has held that when a defendant asserts that he operated a vehicle believing he had permission of the owner, he raises a mistake of fact defense and is, upon request, entitled to a mistake of fact charge. See Woodfox v. State, 742 S.W.2d 408, 409 (Tex.Crim.App.1987); also see Lynch v. State, 643 S.W.2d 737, 738 (Tex.Crim.App.1983).
Finding the evidence sufficient to prove all elements of the State’s case, I would, therefore, affirm.